DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.         In response to the Office action dated on 03/26/2021 the Amendment has been received on 06/28/2021.
            Claims 1, 8-10, 12-14 have been amended.
            Claim 7 has been canceled.
            Claims 1-6 and 8-19 are currently pending in this application.

Response to Arguments

3.        Applicant’s arguments, see 5-7, filed on 06/28/2021, with respect to claims 1-19 have been fully considered and are persuasive. The appropriate claims have been amended in order to overcome the rejections provided in the previous Office action. Therefore, all of the previous rejections of claims 1-19 have been withdrawn. 
 
Allowable Subject Matter

4.         Claims 1-6 and 8-19 are allowed.
5.         The following is an examiner’s statement of reasons for allowance:
            With respect to claim 1, the most relevant prior art, Zou et al. (US PAP 2009/0185660 A1), teach a system (see abstract; Figs. 1, 7, 8, 10 and 11; paragraphs 0028 and 0044), comprising: a first X-ray source (comprising a field emitter array (88)) comprising a plurality of X-ray generators configured to respectively emit a plurality of X-rays (see Fig. 8) toward an object (222) (see Figs. 10 and 11); and a first X-ray detector (218) (see Figs. 10 and 11) configured to detect images of the object (222) formed respectively by the plurality of X-rays from the first X-ray source (88) (see Figs. 1, 7, 8, 10 and 11; paragraphs 0028 and 0044)

    PNG
    media_image1.png
    365
    526
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    733
    492
    media_image2.png
    Greyscale

but fail to explicitly teach or make obvious that each of the X-ray generators comprises: a cathode in a recess of a first substrate and a counter electrode on a sidewall of the recess as claimed in combination with all of the remaining limitations of the claim as it has been indicated

    PNG
    media_image3.png
    531
    829
    media_image3.png
    Greyscale
 in the Fig. 7 of the current application.
           With respect to claim 1, the relevant prior art, Kenmotsu et al. (WO 2015/079393 A1), teach a system (10) (see abstract; Figs. 2A-3; pages 2-5 and 7-10), comprising: 

    PNG
    media_image4.png
    543
    456
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    322
    479
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    290
    486
    media_image6.png
    Greyscale
 a first X-ray source comprising a plurality of X-ray generators configured to respectively emit a plurality of X-rays toward an object; and a first X-ray detector configured to detect images of the object (see page 7, lines 24-30) formed respectively by the plurality of X-rays from the first X-ray source (see abstract; Figs. 2A-3; pages 2-5 and 7-10) but fail to explicitly teach or make obvious that each of the X-ray generators comprises: a cathode in a recess of a first substrate and a counter electrode on a sidewall of the recess as claimed in combination with all of the remaining limitations of the claim.
            With respect to claim 1, the relevant prior art, Jeong et al. (US PAP 2013/0235976 A1), teach a system (see abstract; Figs. 1 and 2; paragraphs 0040-0050) comprising: 

    PNG
    media_image7.png
    335
    238
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    276
    281
    media_image8.png
    Greyscale
a first X-ray source comprising a plurality of X-ray generators configured to respectively emit a plurality of X-rays (see Figs. 1 and 2) toward an object comprising an anode (50), a cathode (15) and a counter electrode (35) but fail to explicitly teach or make obvious that each of the X-ray generators comprises: the cathode in a recess of a first substrate and the counter electrode on a sidewall of the recess as claimed in combination with all of the remaining limitations of the claim.
            Claims 2-6 and 8-19 are currently pending in this application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jin et al. (US PAP 2007/0235772 A1; see abstract; Fig.2) teach

    PNG
    media_image9.png
    342
    820
    media_image9.png
    Greyscale
 field emitter arrays with split gates and methods for operating the same. A field emitter array may include one or more pairs of split gates, each connected to a corresponding voltage source, 
    PNG
    media_image10.png
    567
    595
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    500
    772
    media_image11.png
    Greyscale
the split gates forming at least one gate hole for at least one emitter tip (see abstract; Figs. 1, 2 and 6-9).
          Price et al. (US PAP 2003/0198318 A1) teach an X-ray source comprises a cold cathode (84/94), a gate electrode (92) and an anode. The cold cathode has a curved emission surface capable of emitting electrons. 

    PNG
    media_image12.png
    293
    460
    media_image12.png
    Greyscale
The anode is spaced apart from the cathode. The anode is capable of emitting X-rays in response to being bombarded with electrons emitted from the curved emission surface of the cathode (see abstract; Fig. 6). 
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze

/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884
                                                                                                                                                                                                          /I.K./  August 6, 2021